Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 17, 1977, convicting him of criminal possession of stolen property in the first degree, after a nonjury trial, and imposing sentence. By order dated February 27, 1978, this court held the appeal in abeyance and remanded the case to the County Court for the purpose of making specific findings on the issue of the voluntariness of defendant’s alleged confession (People v Whittemore, 61 AD2d 845). The County Court has complied and found that the confession was voluntarily made. Judgment modified, on the law and the facts, by reducing the conviction of criminal possession of stolen property in the first degree to a conviction of criminal possession of stolen property in the second degree, and vacating the sentence imposed thereon. As so modified, judgment affirmed and case remanded to the County Court for resentence on the conviction of criminal possession of stolen property in the second degree. Defendant contends that his conviction of the crime charged was erroneous since the prosecution failed to prove that the value of the property exceeded $1,500 (see Penal Law, § 165.50). We agree. The evidence presented shows that the money orders were sold for $600. Section 155.20 (subd 2, par [a]) of the Penal Law does not govern since the stolen money orders were blank as to the amount. Accordingly, we have reduced defendant’s conviction to one of criminal possession of stolen property in the second degree (see Penal Law, § 165.45). We have examined defendant’s other contentions and find them to be without merit. Titone, J. P., Rabin, Shapiro and Cohalan, JJ., concur.